DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a Continuation of earlier application 15/119,830 filed 18 August 2016, which is a National Stage entry of international application PCT/US2015/016964 filed 20 February 2015, which claims the benefit of provisional U.S. application 61/966,346 filed 21 February 2014.

Election/Restrictions
Applicant’s election without traverse of alpha-pinene and beta-pinene as the active agents to be employed in the methods claimed in the reply filed on 24 March 2021 is acknowledged.

Status of the Claims
Claims 1-8 and 19-25 are pending.
Claims 4-8 are withdrawn from consideration as directed to a non-elected invention.
Claims 1-3 and 19-25 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ntonifor (Nelson Ntonifor, Potentials of Tropical African Spices as Sources of Reduced-Risk Pesticides, 8 J Entomol. 16 (2011)), in view of Chiejina (Nneka V. Chiejina & Jude A Uken, Antimicrobial Properties and Phytochemical Analysis of Methanolic Extracts of Aframomum Melegueta and Zingiber Officianale on Fungal Diseases of Tomato Fruit, 2 J Nat. Sci. Res. 10 (2012)), and Antifungal Activity of Extracts of Scent Leaf (Ocimum gratissimum) and Alligator Pepper (Aframomum melegueta) on the Post Harvest Decay of Carrot in Calabar, Nigeria, 3 J Bio. Agri. Healthcare 26 (2013)).
Applicants’ claims are directed towards methods of reducing the population of a pest by combining alpha-pinene and beta-pinene to form a composition that is then placed in either contact or close proximity with the pest to be controlled.  Dependent claims combine the alpha- and beta-pinene compounds with additional components, or specify that the pinene compounds are provided in the form of a combination of organic solvent extracts of aframomum melegueta plant parts and xyloia aethiopica plant parts.  Looking to applicants’ specification, the examiner notes that applicants have determined that each of alcoholic and hexane-derived extracts of A. melegueta and X. aethiopica necessarily contain the alpha-pinene and beta-pinene required by the instant claims.  See, e.g., Tables 2-4 and 8-10.  Art that describes obtaining similar such organic extracts of A. melegueta and X. aethiopica will be considered as addressing the claimed alpha-pinene and beta-pinene limitations.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Claim language, specifically presented in at least each of Claims 1, 2, 23, and 24 concerning the results to be achieved by applying the alpha-pinene and beta-pinene compositions to plants in the manner described are not considered by the examiner as limiting on the methods claimed, as they appear to recite little more than a number of results to be achieved by practicing the method steps which are affirmatively recited by the claims.  See Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 
Ntonifor indicates that alcoholic and hexane-obtained extracts of Afromomum melegueta possess pesticidal effect against a variety of insects known as agricultural pests when placed in contact therewith.  (Pg. 17-18).  Ethanolic extracts of Xylopia aethiopica similarly demonstrate insecticidal effect.  (Pg. 19-20).  Alcoholic and aqueous extracts of each of A. melegueta and X. aethiopica demonstrate broad-spectrum antifungal effect.  (pg. 20-21).
Chiejina and Okoi build on the understanding that alcoholic extracts of A. melegueta possess broad-spectrum antifungal effect.
It would have been prima facie obvious to have combined the organic extracts of each of A. melegueta and X. aethiopica and applied such a composition to a variety of agricultural products where control of insects and fungi is desired, owing to the fact that each of the organic extracts of A. melegueta and X. aethiopica are understood as possessing insecticidal and fungicidal effect.  That is because generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 1-3, 19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ntonifor, Chiejina, and Okoi as applied to claims 1 and 3 above, and further in view of Schlatter (U.S. PGPub. 2008/0234328).
A. melegueta and X. aethiopica to provide for a composition capable of controlling a variety of insect and fungal pests of agricultural products.
None of Ntonifor, Chiejina, and Okoi describe combining such extracts with the “catalyst,” amphiphile, clay, or titanium oxide of the instant claims.
This is cured by the teachings of Schlatter, which describes combining fungicides, defined as “compounds active against phytopathogenic fungi that may belong to a very wide range of compound classes,” [0039] , with each of surface-active agents, which the examiner considers suitable for addressing the “amphiphiles” of the instant claims, and solid carriers.  (Abs.; [0052-62]).  Schlatter describes the carrier as either of the instantly claimed clays and titanium dioxide.  [0062].  
It would have been prima facie obvious to have utilized the fungicidal organic solvent extracts of each of A. melegueta and X. aethiopica as the fungicides of the compositions suggested by Schlatter owing to the art-recognized suitability of such extracts as fungicides.  It would furthermore have been obvious to have utilized clays and titanium dioxide as a carrier in the amphiphile-containing fungicidal compositions to control a variety of insect and fungal pests owing to the fact that such uses are described by the art.  “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  

Claims 1-3 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ntonifor, Chiejina, Okoi, and Schlatter as applied to claims 1-3, 19, and 21-25 above, and further in view of Kritzman (U.S. PGPub. 2009/0186096).
Ntonifor, Chiejina, Okoi, and Schlatter, described in greater detail above suggest combinations of organic solvent extracts of each of A. melegueta and X. aethiopica as fungicides in combination with amphiphilic surfactants and clay/titanium oxide carrier materials.
None of Ntonifor, Chiejina, Okoi, and Schlatter describe the use of the hexadecanoic acid of Claim 20.
Kritzman indicates that alkanoic acids are amphiphilic molecules that act in the manner of surfactants by aligning hydrophilic portions of the molecule with hydrophilic environments, and hydrophobic portions of the molecule with hydrophobic environments.  [0075].  Hexadecanoic acid is described as a particularly preferred alkanoic acid amphiphile.  [0033].
It would have been prima facie obvious to have employed hexadecanoic acid as the amphiphile in the compositions of Schlatter, owing to the fact that amphiphilic molecules such as hexadecanoic acid possess the necessary structural characteristics to behave as surfactants, and that generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion
No Claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613